so tae ce) cca alg dl ONE ce

SulPl EAAITAL Com Pu iz

 

iN #E: AULteRov. WAore, € [Zor > (2

 

 

 

é

Te TRS HodeQeace: uum & Sen cake:

 

   
 
 

CN Vf} a = Avs Movs Comes fPerteoa\Se Aces chs
Merny OLE ’ :
oy SAP? cot elo GuPrite AAD | Ay ten eh cen dinS

 

SPOR ee CPS.

 

) ~mes Wseccuccud (Mice. £) Sethe 1g Soe Mhectiente

 

soc tke Dis tAdetG Noh |s Geey Scere Moapw
i

 

Perure@Sd -n Wr’ A Mask  wOrhen Price GHEY
|

 

lets Ae 2S ok Cece Cor B-4 ER CEO_

 

CO*AD— 1A | Chane whete TRS Tecidey ‘ome THe WU RaUsS
f

 

[4d wsQoel Whence © Khor WSx<Ccterde te BS

 

| SG <p Ae MASKS Ce R@e-ceew ll Ubcece SV?
?

 

AGS WHER. PR ACTICMIQ Sect Diehl e@ C2 <= A

 

Ce) oD SE Sautes CQthCtlthE) ACES — OUTRK
} 3

 

 

CAEAK foul ewe ID oR PEA Oe OB...

 

 

 
|

Case 1:20-cv-01427-JEJ-EBC pocument 6 Elleg Q8f24/20 Page 2 of 11

 

 

 

Fe <ehs itewtcurtha oS Doe A ae

 

Nis plEcecieN CUM AQ ce EK ltd TS deo

 

— = Cc . Co soa CH BSC
CHP OL teh PCS “Td pAlLebuce Oey. oe fv

 

ee. I, ots, AS Sls ster eee cH MUST

 

eee Mesh Ac ee tinge Tere i Hts

 

Rsttcuawet 08 SS ZAZSo Ten EhimAavtcS Of eete

 

Chyttor tme tt wererng Cle we Core AAdksles

 

<2 Parte SS Whlte ce...

 

 

sy th
+

a The (tet tuoN He A COREY oe PUES LONPER [Puce

 

ACRE BotartG 62iWV ales mtelece Fa 2/

 

He whens ac beac

 

 

 

toric Shee AZ iNGK E> Ti

 

 

 

 

 

 

 

 

 
—————Sase 1:20-cv-01427-JEJ-EBC Document 6 Filed 08/24/20 Page 3 of 11

\S KHE Uber <. Fesftm otic ie pets MOT

 

Ger Port. te AW C Abe te OF mee | AAs Ce Se *.

 

| Ow boy 6heuale lect 8a, CC Soe AGA

 

 

TGScuret 6 Uherce c€ Gr | iMod oS
t ; —
COE Rt SUk SE RK Be M Ele (es > PerPueo TS, | A) CO

 

 

SGer Susie pas -¢e Cem Be... (4 Crew ~S
c
Awe 25410 FerAl ie clot, oF ale GaWALCE G

 

SeButt7 > AT Aug SO A PROCS DRS
dd CPHeRE AS te BE Qaeee> TOE GEL TH Qe

 

 

 

SOOM tal AceCURE

Li

i

| Khetvenee Ss AN HE Broce Loree “RS RE

 

 

CFS CES KEI ee Fo, we Ss , =

 

 

“OCU BE Slaarce se € Hey OMe aS ZEAE A

 

 

 

NESc ey Re SoC HKMASES HE a Keo =, Pephsec

 

&.
 

| Case :20-cv-01427-JES-EBC” Document 6 Filed 08/24/20 Page 4 of IT

| ne Ser08 He

 

 

|

 

to POE 62 hvALCE of HE Bere te “Che
leche) CEASe SO ARS WSeete cm Gane THOR

i

4 fake Cla al Fo Gaus ONS te Ree Fc &

 

A- CC IES fe AH | Oy Boe THERE ie ihe reed

 

Te Besloln i ayseet) Sistas PoyfS xe Eta ok

 

SG, AR THEA PocsouPee Me7ee~ text

 

 

Able Py Clee AD «es tye AHECE ASS Sec
AG wos OS SSP |S (USSR Rtas

 

| OF Mec Rlew SiC 6GReBQWAICES tots Pa pS CED Fak

 

 

Coc seep feetchteutG ol Wikec SP Seeseerts

 

6oBuace AL TR Kec LQ Od Cen Se Cece AZ ae,
UE Stef fe ker = fesecxs ee 6htOticee (A

 

Tey Ad cSe. Cet et ER eee PEE BS

 

Geman Cen ets 2. se pao Verret Git€etcartenl

 

! Prilee ... VE plate =e Besecctlly” ASW eth ce Be

 

Se. tS OLDEO BH terete CAPERS Gl. dice ALD

 

Sor 2 AvoatS ton? ARS AemcialQ  cesxQRe_

 

CX OF of Sutts (ho eA ew ee Starr af PIR

 

OU HEB aes oa tS Ue XD PERS

 

| KL ee S)s A THES Zod locate tHE Rew
OSs. CE CH= =e Fem tee Seis ARS poe

 

fou BE oltiate 4e cE Hey Ome SA eh odee

 

 

 

 

 

TER CeO Ae Conic MAES CHE Mo uot <a, Panlsec a

i
i

Case 1:20-cv-01427-JEJ-EBC Document 6 Filed 08/24/20 Page 5 of 11

wENG oF Chr at cS SSrs= woreth-l me eS

 

(ASC em Cteel . 6,

 

-

 

a
aS

) Re AKON UES Act ER em CMOS

 

 

(Ob Pee wee Ass cee »-250 PEs aX is
fice SI take Wt Aes Rte Be

 

 

TS 2 CEE. OL. | VEU Wwe NERD
FOE. DAR Se —-thks cok GE GAS whee

 

Clo, Pee A te Ze cHmece ~<s SAA

 

LOeCeee, Movets Bee “Sets Gee .(0¢ Pe,

 

Mee. cot cer Seite Sere Poteet SCS we tee of

 

Med Of. « (see Pace S ot (A. C-Cg VAAITE | Whip Belt ..

 

 

 

 

|
Case 1:20-cv-01427-JEJ-EBCy’Docuragnt 6 Cede wes/20 Page 6 of 11

 

 

 

 

 

To Whe mevte dite See Bf AY
J Gente Je Stas coute, Te wistPecep The ete
(Meese “Me cht cece

 

OR Pe coPy e-em:
CuUeeste 2e4 Poe PACS Ss Cee AD KeSSKE

 

AX Od Cod SOC atte 2.6, PUSS TO

 

[a Dobe Ss Ettore
Sethe mts PPE METIS, | BEsE By UAID ab

 

Lee Aco Te RSET Ce REESE TERE

 

WS, Sdpclis “ot CEAscrGleH, THS SRE

 

Ss SZ
NEC A Los Tey Atererwe

ea

 

Ln.

 

4b CaS Wse<tro ti teed At So

Mess wo Thberet CED ABMS

 

Ucrre SFr ty/ SCICE nw PACS (lo cE tei. B.

 

oye tRaw Tee Sctre tt Pree, SSO E Chttoxr SE

 

 

 

FEAe Searsttc

 

 

TS2 Hey Tete ete T CERT OP oe

 

Veh PRR cs At

 

BY cle oe othe Ca

Iist€tte~ oddest Woe (Cass Peety)\ Ere. THE

 

 

 

“TREY Miter MALE COC es, e

 

or tte ad RE
Case 1:20-cv-01427-JEJ-EBC Document 6 Filed 08/24/20 Page 7 of 11

WEL OAG Beets CF Fees SM Ce Oodle

 

 

fan A tt See BS Pes. Te eS}

 

Adem 18 ON GAS eel LEE At
Lduouncs te A oetk OP szeceesa So THE Equk

 

 

ph

ns

er
A

>») S6r, Aras OF Aoe- Fo sek Dd THE olty
. t

 

Ale us of cre GaPte ch Se. S wmilucts Cothca

 

1TH oh Ui BEY tthe s falar es eaten <2 ALLO ALS

22s ) Cts trey Caw SO Aylee Us SLC Urol dal¥rrte ve

 

[Ace Week (SS A ConPue2 ere NGIs-LetIS al ok,

toe Chile ge it A CHR  PeSeA RCH Ads mu

 

 

Oe fo SSThAN IC OF CCrsite EeaREE Ol ConfokcABrs/
Bt SS Bvt Peten THO Chee -, FE CASE

 

| ths, SCtturRo) FEEMStogAS tt Se PPeRe CF Metts

 

Rte , AND ~<pc A THEE 1s ate TYP ATOM ANS

 

EE US “Es “wyPE/ Ve Le BESS ee. A OH US

 

f

 

 

 

 
Gase-1:20-cv-01427-JFJ-FRC Document 6 Filed 08/24/20 Page 8 of 11

: Fs SH SH UGE

foe; ~Hesil ANTHDRI Te <p Foye . PENA &

 

Om THE Peale? ss

INDARES Cb ahh eee
It Cee wootyY

Seen helo & <P AR SACER

 

ot AMS AR Ob ERS Se Co. Onl ore

 

Brock TEYPLE APE fey FEQuSeer “hee ct [phew

 

4ecoules Ce (2 & 02 Pres

 

Bf why oF Lowe. oF
‘ f
“THES ce. RD A Seo

 

SESS Tite Welrn Phleccsne
BS ASD OS Eee Se ot Kites

 

CER (Serre ES [Severe AoTIAS _ See. pSSCERP coh

 

 

ATG fee By MEAD AS  VScreotha 4. S00

 

is 2D pate jah ptt rey PS KATES Cte KE

Mele IGS tm ae mpm,

 

AS WS Ther

Weatecccelt ig Rhy OS oxtCorretacest bh RCL CS

 

fA. Std OF RECESS “Se eRe fee ey fle 1S AS

 

A~ alee CES SSW

 

 

Crete Becrtac

 

r

 

 
Case 1:20-cv-01427-JEJ-EBC Document 6 Filed 08/24/20 Page 9 of 11

 

| Cootess . Wettst Pout act AGS accor ASKOSCING
ishbAe es et PSPARING Awe E.unte “Cer PAPER,

 

 

oT CTS UOT REE Lh a Sy pln Al ote He
AS ~<@ate> tf Wo... ft» PRrucerei&S3 Chi Steet Shy

 

(EQS carr. (f of oho t- Oltec.= AN AO TRUE

 

| ee WiB.Cies AAD SAME. ye Srtiese tS

 

 

| Eset ae aS Ad eeePatg tates
| : CA file Lords —<tp SSe> 2c PUPSyAG ato FeiVoren

 

i ClAwsS eS fe IE rege Ss At Rey Ae

 

 

RSehsE Cee cmPueee po Artery Paot... A Ubo
: L
TOR 2wy muse ee. PSSQUFES CiTtlQ Baas .. we

 

J ACS obese aol ps cess , ACE se ermesey

 

PSs CRE oR Ue Kote eS cone 6 UU

 

jleteve .,

 

 

J _ctts «  Jedet ce oR ee AALING

>
7

\ ets  TACIUK

 

LCtet th ee Otte Oke UNO Ciu@eeiCy C2

 

 

 

LAS Q&Ste

 
!

| Case 1:20-cv-01427-JEJ-EBC Document 6 Filed 08/24/20 Page 10 of 11

CaS Senet

 

 

C2 S80 fer Arete ete SE A

 

fr ER te HS IE tree AM

 

 

eae Cc ueRatey | TPietaPie P= wt ~ sé
| Kae, P (Q sew Glaree WR Oe CTE He

 

Mtcer ie, is Latetty LL tHe A Lore ct

 

Paes eS Wo Se Aer ako te Sp GAD

 

Nemes te 0 of O€ED To cok ALL CFeth ~Liee

 

 

Cie BEeele pc ees cK sete. .

 

 

a) <a FOB ASS Chery Se ADMOPR TH eH CAVir
a) ,

CHR ke ees. Petition SD pee Ae EEL

 

 

MENTO Y Maltrecke Bae ,_ Ners Ge en
come = C4 THKE Nnoltemceth <P wed. NK

 

eel NRBIAE to Fcol felflG US OMe olecfteuT oC Git.

 

OF “Ces

 

 

 

 

 
 

 

 

CPAL ACEERA =eQuilo lols

Cote.

Case 1:20-cv-01427-JEJ-EBC Document6 Filed 08/24/20 Page 11 of 11

AL:
WS Utdblo® PEW! =

C

ST PALDSBULG ( PA OSLO

RECEIVED
SCRANTON

 

PER

OM. CO cf THE C Ute

fe
OWS SCE DESTEICE (Re

AA OP CH dsisceecer c& Ht

2 2 al. tot SG Wwe

(© . Bak / Ss

- Srey.
Qc anc, A (BDC

4 oreeia od a ieee
Sree oe bk ebb it

| S31 MIG ROPES

vag Ta HAE te ROMEO In he te
Ly Fre 2 we aan gees “abe ae *

  

Lei t LEY PA WSS
LEA ARO AREER 2 AB Ae ;
ie 3 / en :

an eat . ¥ a ed

   

AUG 24 2020
DEPUTY CLERK

oe
Lu
Qo.

IES

Uanananly dTiHfoeegyedfghaeeddbaady ered ggele dps fil ffs

  
